DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0216469) in view of Srinivasan et al. (US 2018/0203774).
Regarding claims 1 and 8, Park et al. disclose a nonvolatile memory device (figs. 1 – 16 and all related texts) comprising:
a memory cell array (110, fig. 2) including a plurality of planes (plane1 and plane2), each plane including a plurality of memory blocks (BLK# as shown in fig. 5); 

a voltage generator (122) configured to apply an operating voltage to the address decoder (as shown in fig. 2); 
a page buffer circuit (123) including page buffers (PB1 – PBn) corresponding to each of the planes (see fig. 2); 
a data input/output circuit (125) connected to the page buffer circuit configured to input and output data (see fig. 2); and 
a control unit (130) configured to control the operation of the address decoder, the voltage generator, the page buffer circuit, and the data input/output circuit (as shown in fig. 2).

Park et al. disclose the nonvolatile memory device as shown above except wherein the control unit is configured to operate in a multi-operation or a single operation by checking whether a memory block of an access address is a bad block.
This feature is taught by Srinivasan et al. (see para 0004 – 0008.  “multi-operation” is referred to as operation to multi-plane storage operation to multiple blocks simultaneously.  Whereas when a bad block is identified, “a single-plane” storage operation is applied.  See also para 0020 and texts of claim 1, etc…).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the prior arts as cited to provide efficient data capacity usage (see para 0062).

Allowable Subject Matter
Claims 13 – 20 are allowed.

Claims 2 – 7 and 9 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest a storage device (as set forth in claim 13) comprising, in combination: 
a storage controller configured to receive instructions from a host and outputs commands, access addresses, and data; 
and a nonvolatile memory device configured to perform a memory operation based on the command in a memory block corresponding to the access address, 
wherein the nonvolatile memory device includes 
a memory cell array including a plurality of planes each including a plurality of memory blocks, 
an address decoder connected to word lines of the memory cell array in accordance with a first control signal and is configured to enable a word line address corresponding to the access address, 19Atty. Dkt. No. 2677-000591-US 
a voltage generator configured to adjust an operating voltage level in accordance with a second control signal and applies an operating voltage to the address decoder, and 

a control unit configured to receive the access address and the command and generates the first and second control signals, 
the control unit configured to adjust the first control signal to lower the operating voltage level in the case of existence of at least one bad block among memory blocks corresponding to the access address, and to raise the operating voltage level in the case of absence of the bad block.

The prior arts of record also fail to teach or reasonably suggest the device/method as set forth in claims 1 and 8 above, further comprising, in combination, the features and limitations additionally claimed at least in claims 2, 7, and 9 – 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           February 15, 2022